Citation Nr: 0409363	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.


REMAND

The veteran contends that his bilateral hearing loss is 
attributable to acoustic trauma he experienced during 
service.  Specifically, the veteran maintains that he 
suffered noise exposure while serving or training as a tank 
crewman.  The available service records indicate the 
veteran's military occupational specialty was bandsman and 
reflect a unit of assignment consistent with the same.  In 
support of his contentions, however, the veteran submitted a 
copy of a local newspaper article that reports his completion 
of basic training and references the veteran's prospective 
assignment as a tank crewman.  Additionally, the veteran 
submitted copies of postmarked envelopes that are addressed 
to him in care of a Medium Tank Battalion, Combat Command B, 
of the 3rd Armored Division.  This evidence supports the 
veteran's assertions.

A preliminary review of the record discloses that the veteran 
was evaluated with sensorineural hearing loss on VA audiogram 
in September 2000.  The examiner offered no opinion 
concerning the etiology of the veteran's current hearing 
loss. 

It is therefore the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature of 
the veteran's disability and would be instructive with regard 
to the appropriate disposition of the issue submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


2.  The veteran should be scheduled for a VA 
examination by a specialist in ear disorders 
in order to determine the nature, severity, 
and etiology of any hearing loss.  In 
addition to an audiological evaluation, any 
other testing deemed necessary should be 
performed.  The examiner should be provided 
with the veteran's claims folder and a copy 
of this Remand in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed in-service and 
post service history of noise exposure.  
Following the examination, the examiner is 
asked to render an opinion, whether it is at 
least as likely as not that any hearing loss 
diagnosed is related to in-service noise 
exposure.  For purposes of rendering his 
opinion, the examiner should presume the 
veteran served with an armored division for 
at least a portion of his active duty.  A 
complete rationale for any opinion expressed 
should be included in the examination report.
  
Thereafter, the RO should readjudicate the issue on appeal.  
If service connection remains denied, the veteran should be 
provided a supplemental statement of the case, to include 
notice of all relevant actions taken on the claim for 
benefits and a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  An 
appropriate period of time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



